          Case 6:20-cv-00622-ADA Document 21 Filed 09/03/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

NCS MULTISTAGE INC.,

              Plaintiff,
                                             CIVIL ACTION NO. 6:20-CV-00622
     v.

TCO AS ET AL                                    JURY TRIAL DEMANDED

              Defendant.

                       DEFENDANT TCO PRODUCTS INC.’S
                    MOTION TO DISMISS FOR IMPROPER VENUE




                                        1
            Case 6:20-cv-00622-ADA Document 21 Filed 09/03/20 Page 2 of 7




                                           Introduction

        Defendant TCO Products Inc. (“Defendant” or “TCO Products”) files this Motion to

Dismiss for Improper Venue pursuant to Rule 12(b)(3).1 In support of this Motion, TCO Products

submits a Declaration from Steven Cramp (“Cramp Dec.”) setting forth facts relevant to this

Motion. Dismissal is warranted under the patent venue statute, 28 U.S.C. § 1400(b), because TCO

Products does not reside in this Judicial District, and does not have a regular and established place

of business in this Judicial District.

                                         Statement of Facts

        Plaintiff NCS Multistage Inc. (“Plaintiff” or “NCS”) filed this case alleging patent

infringement of U.S. Patent No. 10,465,445 by TCO Products, TCO AS, and Arsenal Inc. The

accused product is the TDP-PO (Pump Open-Casing and Tubing Floating Device) used in

downhole well completion (“the Accused Product”). Complaint, para. 2. According to the

Complaint, Plaintiff is a Canadian corporation with its worldwide headquarters in Houston, Texas.

Complaint, para. 3. TCO Products is a Texas corporation with its principal place of business at

1417 Vander Wilt Lane, Katy, Texas 77449 (a suburb of Houston), which is in the Southern

District of Texas Judicial District. Cramp Dec. Paragraph 4. Contrary to Plaintiff’s allegations,

the Accused Product is not manufactured in the Western District of Texas Judicial District. Cramp

Dec. Paragraph 7. TCO Products does not maintain a place of business within the territory of the

Western District of Texas Judicial District. Cramp Dec. Paragraph 5. Indeed, TCO Products has

no employees and does not own or lease any property in the Western District of Texas. Cramp

Dec. Paragraph 5.



        1
        Defendant TCO AS is a Norwegian entity that understands that it is being served through
the Hague Convention. To date, TCO AS has not yet been served and maintains its right to file a
responsive pleading to the Complaint.

                                                 2
           Case 6:20-cv-00622-ADA Document 21 Filed 09/03/20 Page 3 of 7




                                              Argument

         Plaintiff’s claims against TCO Products must be dismissed for improper venue. Plaintiff

bears the burden of establishing proper venue, and it cannot establish proper venue in the Western

District of Texas as a matter of law. See In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir.

2018).

         Pursuant to the Patent Venue Statute, 28 U.S.C. § 1400(b), “[a]ny civil action for patent

infringement may be brought in the judicial district where the defendant resides, or where the

defendant has committed acts of infringement and has a regular and established place of business.”

28 U.S.C. § 1400(b). Venue must be proper for each defendant. Wet Sounds, Inc. v. PowerBass

USA, Inc., 2018 WL 1811354, *3 (S.D. Tex. 2018). “[A] domestic corporation ‘resides’ only in

its State of incorporation for purposes of the patent venue statute.” TC Heartland LLC v. Kraft

Foods Grp. Brands LLC, 137 S. Ct. 1514, 1517, 581 U.S.___ (2017). However, a corporation

does not reside in every judicial district in the state in which it is incorporated. In re BigCommerce,

Inc., 890 F.3d 978, 986 (Fed. Cir. 2018). “For purposes of determining venue under § 1400(b) in

a state having multiple judicial districts, a corporate defendant shall be considered to ‘reside’ only

in the single judicial district within that state where it maintains a principal place of business, or,

failing that, the judicial district in which its registered office is located.” Id. It is undisputed that

TCO Products’s principal place of business is in Katy, Texas, which is located in the Southern

District of Texas. Cramp Dec. Paragraph 4; Complaint, Paragraph 5. Accordingly, for the

purposes of the first prong of the venue patent statue, TCO Products only “resides” within the

Southern District of Texas and venue is improper in the Western District of Texas.

         Pursuant to the second prong of the patent venue statue, venue may be brought in a judicial

district where the defendant has committed acts of infringement and has a regular and established



                                                   3
          Case 6:20-cv-00622-ADA Document 21 Filed 09/03/20 Page 4 of 7




place of business. 28 U.S.C. § 1400(b); TC Heartland LLC, 137 S. Ct. at 1521. Plaintiff alleges

that TCO Products “manufactures the [Accused Product] and offers for sale and sells the infringing

device in the Western District of Texas.” Complaint, para. 11. However, merely alleging

infringement in this Judicial District is insufficient to establish venue. Optic153 LLC v. Thorlabs,

Inc., 6:19 cv-00667, 2020 WL 3403076 (Slip Copy) (June 19, 2020 Order by Judge Albright

dismissing case for improper venue for plaintiff failed to establish defendant has a regular and

established please of business within the judicial district). Plaintiff must still establish that TCO

Products has a regular and established place of business in this Judicial District. Plaintiff cannot

satisfy its burden because TCO Products does not own or lease any property in the Western

District, does not manufacture the Accused Product in this District, and does not have any

employees in the Western District. Cramp Dec. Paragraphs 5, and 7. To establish a regular and

established place of business, there must be a physical place in the district that is the place of the

defendant. In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017). TCO Products does not maintain

such a physical place in the Western District of Texas Judicial District and as such venue is also

improper pursuant to the second prong of the patent venue statute.

       Plaintiff also alleges venue is proper pursuant to 28 U.S.C. § 1391. Section 1319 states:

               For purposes of venue under this chapter, in a State which has more
               than one judicial district and in which a defendant that is a
               corporation is subject to personal jurisdiction at the time an action
               is commenced, such corporation shall be deemed to reside in any
               district in that State within which its contacts would be sufficient to
               subject it to personal jurisdiction if that district were a separate State,
               and, if there is no such district, the corporation shall be deemed to
               reside in the district within which it has the most significant contact.

The proper venue pursuant to Section 1391 is the Houston Division of the Southern District of

Texas. The Southern District of Texas is where TCO Products is headquartered, where the

employees familiar with the operation of Accused Products are primarily located, and where TCO


                                                   4
          Case 6:20-cv-00622-ADA Document 21 Filed 09/03/20 Page 5 of 7




Products would be subject to personal jurisdiction if each district within Texas were a separate

state. TCO Products does not have systematic and continuous contact with the Western District

of Texas Judicial District and the cause of action alleged in the Complaint did not arise out of

events that occurred in the Western District of Texas Judicial District. Again, it is undisputed that

TCO Products’s most significant contacts within this state is in the Southern District of Texas,

where its principal place of business is located. As such, venue is improper pursuant to 28 U.S.C.

§ 1391.

                                            Conclusion

       Plaintiff’s claims against TCO Products Inc. should be dismissed as venue is improper

pursuant to the Federal Rules of Civil Procedure 12(b)(3). TCO Products “resides” in the Judicial

District of the Southern District of Texas and does not have a regular and established place of

business in the Western District of Texas Judicial District. Additionally, TCO Products’s most

significant contacts are where its principal place of business is located, Katy Texas, which is within

the Southern District of Texas. As such, venue is improper in this District pursuant to 28 U.S.C.

§§ 1400(b) and 1391 and should be dismissed.




                                                  5
        Case 6:20-cv-00622-ADA Document 21 Filed 09/03/20 Page 6 of 7




Dated: September 3, 2020                  Respectfully submitted,

                                           /s/Jonathan R. Spivey
                                          Jonathan R. Spivey
                                          Attorney-in-Charge
                                          State Bar No. 24002989
                                          Jspivey@Polsinelli.com

                                          LaTasha M. Snipes
                                          State Bar No. 24072504
                                          Tsnipes@Polsinelli.com

                                          Enes Ovcina
                                          Admitted Pro Hac Vice
                                          Polsinelli PC
                                          1000 Louisiana St., Ste. 6400
                                          Houston, TX 77002
                                          (713) 374-1600 (phone)
                                          Attorneys for TCO Products Inc.




                                      1
         Case 6:20-cv-00622-ADA Document 21 Filed 09/03/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on all counsel of

record pursuant to the Federal Rules of Civil Procedure on September 3, 2020.

                                             /s/Jonathan R. Spivey
                                            Jonathan R. Spivey




                                               2
